1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    DAVID M. PORTER, Bar #127024
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, California 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant/Parolee
     KERRY CONRAD BINGER
6
7
8                               IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                                  )   Cr. Nos. S 85-275 WBS, S 86-49 WBS
                                                                )
13                                   Plaintiff,                 )   MOTION TO WITHDRAW THE
                                                                )   OFFICE OF THE FEDERAL
14             v.                                               )   DEFENDER AND TO APPOINT
                                                                )   CRIMINAL JUSTICE ACT COUNSEL;
15   KERRY CONRAD BINGER,                                       )   [lodged] ORDER
                                                                )
16                                   Defendant.                 )   Judge: Hon. WILLIAM B. SHUBB
                                                                )
17
18
               On August 26, 2019, Mr. Binger requested appointment of counsel to assist or represent
19
     him in a matter before the U.S. Parole Commission arising out of charges that he violated the
20
     terms of his parole in July 2019. Dkt. 26.
21
22             On August 15, 2013, at the request of Mr. Binger in Cr. No. S 85-275 WBS, this Court

23   appointed counsel under the Criminal Justice Act to assist or represent the defendant in a matter
24   before the U.S. Parole Commission. Dkt. No. 25. An assistant federal defender in the Fresno
25
     office was assigned to represent Mr. Binger, and represented Mr. Binger when was sentenced to
26
     prison for violating the terms of his parole.
27
28
     Motion to Withdraw the Office of the Federal Defender and to
     Appoint Criminal Justice Act Counsel; [lodged] Order              1
                Mr. Binger felt the Federal Defender Office provided ineffective assistance of counsel in
1
2    the 2013 matter. Therefore, this Office moves to withdraw as counsel and recommends the

3    Court enter the order lodged herewith appointing a Criminal Justice Act attorney on the Fresno
4    panel to represent Mr. Binger with regard to the 2019 matter.
5
     Dated: August 27, 2019
6
                                                           Respectfully submitted,
7
                                                           HEATHER E. WILLIAMS
8                                                          Federal Defender
9
                                                           s/ David M. Porter
10                                                         DAVID M. PORTER
                                                           Assistant Federal Defender
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Motion to Withdraw the Office of the Federal Defender and to
     Appoint Criminal Justice Act Counsel; [lodged] Order            2
                                                               ORDER
1
2              For the reasons set forth in the motion, and good cause appearing therefor, the
3    motion of the Federal Defender Office to withdraw as counsel is GRANTED.
4    Defendant’s Request for Appointment of Counsel under the Criminal Justice Act to assist
5    or represent him in the matter before the United States Parole Commission regarding the
6    warrant issued by the Commission in 2019 (Cr. S 85-275 WBS, dkt. 26; Cr. S 86-49
7    WBS, dkt. 6) is GRANTED. The Clerk shall electronically serve this order on the
8    appointing authority for the Eastern District of California, who will locate appointed
9    counsel.
10   Dated: August 28, 2019

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Motion to Withdraw the Office of the Federal Defender and to
     Appoint Criminal Justice Act Counsel; [lodged] Order           3
